                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        MJ 20-06-BLG-TJC-2

                    Plaintiff,
                                                 ORDER VACATING
vs.                                              PRELIMINARY HEARING

CHARLES ALLEN WALLETTE,

                    Defendant.


      Defendant has filed a motion to vacate the preliminary hearing. (Doc. 12.)

The Court notes that at Defendant’s initial appearance (see Doc. 3) a detention

hearing was requested in addition to the preliminary hearing and requests that the

detention hearing remain as scheduled. (Doc. 12 at 1.)

      Accordingly, IT IS HEREBY ORDERED that the preliminary hearing

currently set for January 17, 2020 at 2:30 p.m. is VACATED. The detention

hearing remains scheduled for January 17, 2020 at 2:30 p.m.

      DATED this 16th day of January, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
